DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

On Thursday 04/29/2021 and Tuesday 05/04/2021 the Examiner reached out to Applicant’s representative Timothy Maier and left a message requesting discussion of the rejections under 35 U.S.C. 103. Examiner has not received a response to date.

Response to Arguments
Applicant's arguments filed 03/04/2021, see pages 7-10, have been fully considered, but they are not persuasive. 
Applicant first argues on page 7 that “Kihara does not disclose how to specify the time point t based on the three-dimensional data. Thus, Kihara does not disclose the element d) of present claim 1 as amended above, requiring the time point at which the target spectrum generator extracts data to be “specified by the time point specifier” as opposed to being specified by a user or any other means.”. Examiner respectfully disagrees as Kihara teaches all of element d) (Kihara [0068]) except the amended language “specified by the time point specifier”. 

Applicant's arguments filed 03/04/2021, see page 8, have been fully considered but they are not persuasive. In particular, applicant argues that “Fig. 6 of Kamata only describes designating a time point by a user with a keyboard, mouse, or the like. Thus, Kamata does not disclose the element c) of claim 1, which is configured to ‘specify a time point at which a size of a spectrum with the intensity and the third dimension plotted on axes matches a predetermined value from a time range from a start time point to (Kamata [0020]).

Therefore, under BRI, the currently amended independent claims 1 and 10 fail to distinguish over the combination of Kihara in view of Kamata.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 6, 8-10  are rejected under 35 U.S.C. 103 as being unpatentable over Kihara (US 20140303904 A1) in view of Kamata et al (US 20160169849 A1) hereinafter “Kamata”.

Regarding Claim 1, Kihara teaches a data processing device that processes three-dimensional data having time, intensity, and a third dimension collected from a sample serving as a measurement target (Kihara, [0015] and Fig. 2 S1), the data processing device comprising: 
a) an intensity-time graph generator configured to generate an intensity-time graph with the intensity and the time plotted on axes from the three-dimensional data (Kihara, [0061] The detection data are sequentially sent to the data processing system 3, which produces three-dimensional data of time, wavelength and intensity as shown in FIG. 3 (Step S1).); 
b) a target peak determiner configured to determine any one peak from peaks appearing on the intensity-time graph to be a target peak (Kihara [0061] The intensity determining section 31 in the data processing system 3 determines whether or not the peak-top intensity of the peak of the target component in the three-dimensional data (which is hereinafter called the "target peak") exceeds a predetermined upper limit Pa (Step S2).); and 
d) a target spectrum generator configured to extract data at (Kihara [0067] At each point in time t within a time range of [Ta, Tb] belonging to the target peak (FIGS. 5 and 6), the intensity ratio calculating section 34 acquires an intensity I.sub.1(t) at the wavelength .lamda.1 and an intensity I.sub.2(t) at the correction wavelength .lamda.2 (FIG. 7), and calculates an intensity ratio R(t) as follows (Step S5); also see [0068] The graphic displaying section 35 creates a graph of this intensity ratio R(t) and shows it on the display unit 5.; also see Fig. 1 (35) and Fig. 6).
Kihara is not relied upon to teach c) a time point specifier configured to specify a time point at which a size of a spectrum with the intensity and the third dimension plotted on axes matches a predetermined value from a time range from a start time point to an end time point of the target peak in the three-dimensional data; and 
the time point specified by the time point specifier.
Kamata teaches c) a time point specifier configured to specify a time point at which a size of a spectrum with the intensity and the third dimension plotted on axes matches a predetermined value from a time range from a start time point to an end time point of the target peak in the three-dimensional data (Kamata [0020] The task of designating the time through the time-designating section may be performed by entering a numerical value using a keyboard or by designating a position within an image displayed by the pre-correction chromatogram display section using a mouse or similar device. In the latter case, the value on the time axis (horizontal axis) of the chromatogram corresponding to the designated position is adopted as the designated time. It is also possible to specify an intensity of the chromatogram by entering a numerical value using a keyboard or by designating a position on the pre-correction chromatogram display section using a mouse or similar device, and to set the retention time corresponding to the specified intensity as the designated time; Note that a user can specify an intensity and the time designating section sets the retention time based on that specified intensity value); and 
the time point specified by the time point specifier (Kamata [0020] the value on the time axis (horizontal axis) of the chromatogram corresponding to the designated position is adopted as the designated time. It is also possible to specify an intensity of the chromatogram by entering a numerical value using a keyboard or by designating a position on the pre-correction chromatogram display section using a mouse or similar device, and to set the retention time corresponding to the specified intensity as the designated time.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Kihara in view of Kamata to teach c) a time point specifier configured to specify a time point at which a size of a spectrum with the intensity and the third dimension plotted on axes matches a predetermined value from a time range from a start time point to an end time point of the target peak in the three-dimensional data; and 
to extract data at the time point specified by the time point specifier, to set the retention time corresponding to the specified intensity as the designated time and determine whether the point in time earlier or later than the retention time of the peak top should be adopted as the designated time (Kamata [0020]). This specifies a single value for t within the time range (Kihara [0067] and Fig. 6).

Regarding Claim 2, Kihara, of the combination of Kihara and Kamata (above) further teaches the data processing device of claim 1, further comprising:
(Kihara, [0062] the data processing system 3 calculates the quantitative value (peak area or peak height) of the target component by a normal method from the chromatogram taken along the peak-top wavelength .lamda.1 of the target peak).

Regarding Claim 3, the combination of Kihara and Kamata (above) further teaches the data processing device of claim 1, wherein the third dimension is a wavelength, the intensity-time graph is a chromatogram, and the spectrum is a wavelength spectrum (Kihara, Fig 6).

Regarding Claim 5, the combination of Kihara and Kamata (above), fails to explicitly further teach the data processing device of claim 1, further comprising:
a peak purity determiner configured to determine whether a signal deriving from a single component in the sample is overlapped with a signal deriving from another factor at each time point in the time range during which the target peak appears in the three-dimensional data, wherein 
the time point specifier specifies, in the three-dimensional data, a time point other than a time point that is determined to include an overlap with a signal deriving from the other factor in the time range during which the target peak appears, at which time point the size of the spectrum matches the predetermined value or approximates most to the predetermined value.
However, the combination of Kihara and Kamata teaches a determining section for determining the accuracy of the peak-top intensity of the peak target component by comparing the peak-top intensity to a predetermined upper limit (Kihara [0021]). A peak-intensity outside of the predetermined upper range indicates error within the signal (Kihara [0029]); therefore, a time range should be chosen (Kihara [0029]).
It would have been obvious to one of ordinary skill in the art to modify the combination of Kihara and Kamata to include a peak purity determiner and a time point specifier, because Kihara already teaches both determining if there is any error within the target component spectrum in a sample, as well as selecting a time with minimal error to analyze, and therefore; the peak purity determiner and time point specifier are generally recited computers or computer programs dedicated to perform these functions and fail to improve upon prior art. Additionally, checking signal reliability, including dealing with noise is conventional in the art (Kihara, [0004]).

Regarding Claim 6, the combination of Kihara and Kamata (above) further teaches the data processing device of claim 1, further comprising:
a peak separator configured to separate the three-dimensional data collected from the sample serving as the measurement target into pieces of three-dimensional data on individual components in the sample (Kihara, [0059 & 0061] and Fig. 6), wherein among the three-dimensional data on the individual components, one piece of three-dimensional data corresponding to a predetermined component, or three-dimensional data obtained by subtracting a piece of three-dimensional data corresponding to components other than the predetermined component from the three-dimensional data before separation performed by the peak separator is used for processing performed by the intensity-time graph generator, the target peak determiner, the time point specifier, and the target spectrum generator (Kihara, [0061] and Fig. 6).

Regarding Claim 8, the combination of Kihara and Kamata (above) further teaches the data processing device of claim 1, further comprising:
(Kamata, [0033] data storage section 131) and a similarity calculation unit (Kamata [0046] post-correction chromatogram display section determines sensitivity factor).
The combination of Kihara and Kamata fails to explicitly teach storing the reference spectrum in the reference spectrum storage unit and comparing the target spectrum generated by the target spectrum generator with the reference spectrum stored in the reference spectrum storage unit, thereby calculating similarity between the target spectrum and the reference spectrum.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify the combination of Kihara and Kamata to include a reference spectrum storage unit, to store reference spectrum information, and a similarity calculation unit to calculate the similarity between the target and reference spectrums. It is conventional in the art of that a component substance/material always has a specific spectra (Kamata [0017]), and that a substance can be identified by its peak and peak position with reference to a previously set identification table (Kamata [0002]). The “previously set identification table” can be implemented into computer memory by one of ordinary skill, and is, therefore, analogous to the reference spectrum storage unit of the instant application. And the sensitivity factor determined by the postcorrection chromatogram display section of Kamata is analogous to the similarity calculation of the similarity calculation unit, because the purpose of both is to compare the measured/recorded spectrum of a sample and its components with an expected spectrum of the components as a means of extracting the target component of the sample from the other components/impurities.

Regarding Claim 9, the combination of Kihara and Kamata (above) further teaches the data processing device of claim 8, wherein
(Kamata, [0013 & 0020] and “time-designating section 133, Fig. 1; also note that Kihara [0067] determines a spectrum for each time points t within a range [Ta,Tb]),
the target spectrum generator generates the target spectrum at each of the time points (Kihara, Fig. 1 (35) and Fig. 6).

The combination of Kihara and Kamata fails to explicitly teach the similarity calculation unit calculates similarity between the target spectrum at each of the time points and the reference spectrum, and calculates an average value of resulting similarities.
It would have been obvious to one of ordinary skill in the art, prior to effective filing date of the instant application, to modify the teachings of Kihara and Kamata to teach the similarity calculation unit calculates similarity between the target spectrum at each of the time points and the reference spectrum, and calculates an average value of resulting similarities. The sensitivity factor (Kamata [0017] “intensity ratio”) determined by the post-correction chromatogram display section of Kamata is analogous to the similarity calculation of the similarity calculation unit (as stated above for claim 8), and Kihara teaches determining the average of the intensity ratios (Kihara [0068]). Therefore, calculating the average of the intensity ratio over a time range is analogous to calculating the average value of similarity, and allows the user to understand the intensity over a range of times, in addition to understanding the data at specific time points.

Regarding Claim 10, Kihara teaches a data processing method for processing three-dimensional data having time, intensity, and a third dimension collected from a sample serving as a measurement target (Kihara, [0015] and Fig. 2 S1), the data processing method comprising: 
(Kihara, [0061] The detection data are sequentially sent to the data processing system 3, which produces three-dimensional data of time, wavelength and intensity as shown in FIG. 3 (Step S1).); 
b) determining any one peak from peaks appearing on the intensity-time graph to be a target peak (Kihara [0061] The intensity determining section 31 in the data processing system 3 determines whether or not the peak-top intensity of the peak of the target component in the three-dimensional data (which is hereinafter called the "target peak") exceeds a predetermined upper limit Pa (Step S2).); and 
d) extracting data at the specified time point from the three-dimensional data and generating a target spectrum with the intensity and the third dimension at the time point plotted on axes (Kihara [0067] At each point in time t within a time range of [Ta, Tb] belonging to the target peak (FIGS. 5 and 6), the intensity ratio calculating section 34 acquires an intensity I.sub.1(t) at the wavelength .lamda.1 and an intensity I.sub.2(t) at the correction wavelength .lamda.2 (FIG. 7), and calculates an intensity ratio R(t) as follows (Step S5); also see [0068] The graphic displaying section 35 creates a graph of this intensity ratio R(t) and shows it on the display unit 5.; also see Fig. 1 (35) and Fig. 6).
Kihara is not relied upon to teach c) specifying a time point at which a size of a spectrum with the intensity and the third dimension plotted on axes matches a predetermined value from a time range from a start time point to an end time point of the target peak in the three-dimensional data.
Kamata teaches c) a time point specifier configured to specify a time point at which a size of a spectrum with the intensity and the third dimension plotted on axes matches a predetermined value from a time range from a start time point to an end time point of the target peak in the three-dimensional data (Kamata [0020] The task of designating the time through the time-designating section may be performed by entering a numerical value using a keyboard or by designating a position within an image displayed by the pre-correction chromatogram display section using a mouse or similar device. In the latter case, the value on the time axis (horizontal axis) of the chromatogram corresponding to the designated position is adopted as the designated time. It is also possible to specify an intensity of the chromatogram by entering a numerical value using a keyboard or by designating a position on the pre-correction chromatogram display section using a mouse or similar device, and to set the retention time corresponding to the specified intensity as the designated time; Note that a user can specify an intensity and the time designating section sets the retention time based on that specified intensity value).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Kihara in view of Kamata to teach c) a time point specifier configured to specify a time point at which a size of a spectrum with the intensity and the third dimension plotted on axes matches a predetermined value from a time range from a start time point to an end time point of the target peak in the three-dimensional data, to set the retention time corresponding to the specified intensity as the designated time and determine whether the point in time earlier or later than the retention time of the peak top should be adopted as the designated time (Kamata [0020]). This specifies a single value for t within the time range (Kihara [0067] and Fig. 6).

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kihara and Kamata (above), and in further view of Ogura et al. (JP 5458913 B2), hereinafter “Ogura” (provided in IDS dated 19 March 2020).

Regarding Claim 4, the combination of Kihara and Kamata (above) further teaches the data processing device of claim 1, wherein, the intensity-time graph is a chromatogram, and the spectrum is a mass spectrum (Kihara, Fig, 8).

Ogura teaches that the third dimension is m/z (Ogura, [0012]). 
It would have been obvious to one of ordinary skill in the art, prior to effective filing date of the instant application, to modify the teachings of the combination of Kihara and Kamata (as stated above) with Ogura to use mass-to-charge ratio (m/z) as the third dimension, to allow the user to analyze both wavelength and/or mass spectrums as necessary.

Regarding Claim 11, the combination of Kihara and Kamata (above) further teaches the data processing method of claim 10, wherein
the third dimension is a wavelength (Kihara, Fig 8), and 
a graph plotting a relation between the sum of the signal intensity and the densities of the standard samples is generated (Kihara, Fig. 9), and
the signal intensity at an upper limit of a range in which the graph exhibits linearity is set to be the predetermined value (Kihara, [0081] “predetermined upper limit Pa”),
The combination of Kihara and Kamata fails to teach the three-dimensional data is collected by introducing a sample that is the measurement target into a column,
repeatedly performing measurement on an eluted liquid sequentially eluted from the column using a multi-channel photodetector or a spectrophotometer capable of wavelength scanning,
a plurality of standard samples having different densities are measured with the multi-channel photodetector or the spectrophotometer capable of wavelength scanning without separation through a column.
Ogura teaches the three-dimensional data is collected by introducing a sample that is the measurement target into a column (Ogura, [0017] “column oven 18),
(Ogura, [0017] “eluent tank 11 storing an eluent”) sequentially eluted from the column using a multi-channel photodetector or a spectrophotometer capable of wavelength scanning (Ogura, [0017] “PDA Detector 17”),
a plurality of standard samples (Ogura, [0021] “plurality of samples”) having different densities are measured with the multi-channel photodetector or the spectrophotometer capable of wavelength scanning without separation through a column (Ogura, [0017 “PDA Detector 17” and “column oven 18”).
It would have been obvious for one of ordinary skill In the art, prior to the effective filing date of the instant application to modify the combination of Kihara and Kamata with Ogura to include collecting data by introducing a target sample into a column, repeatedly performing measurements on an eluted liquid using a multi-channel photodetector or spectrophotometer capable of wavelength scanning, and a plurality of samples of different densities measured with the multi-channel photodetector or spectrophotometer, because all of the limitations , except the plurality of samples, are conventional in performing chromatography (Ogura [0002-0003] “Gas/Liquid Chromatograph (GC or LC), a column of GC or LC”), Analyzing a plurality of samples at once is more time efficient than measuring and analyzing each sample separately (Ogura, [0005] more chromatograms, leads to Increased calculation time).
The combination of Kihara and Kamata, in further view of Ogura fails to explicitly teach a sum of signal intensity in the same wavelength range as the target spectrum is obtained- However, Kihara teaches generating a graph of intensity vs. concentration (Kihara Fig, 9), which is analogous to figure 4 of the instant application, that is obtained from the sum of the signal intensity in the corresponding predetermined wavelength range; therefore Kihara anticipates this limitation of the instant application, because Kihara generates the same graph, for the same function, and considers the graph as conventional in the art (Kihara, [0004]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/CHRISTIAN T BRYANT/               Examiner, Art Unit 2863                                                                                                                                                                                         	05/05/2021

/ALESSANDRO V AMARI/               Supervisory Patent Examiner, Art Unit 2863